Granger, J.
The legal proposition first considered in argument is the effect of no order being included in the judgment as to the attaching property. We are cited to several cases in this state by appellant, and they are thought to be controlling, and to fix the liability of the sheriff, because without the judgment entry, the lien of the attachment continued. The statute applicable to this case, governing the disposition of attached property after the judgment is rendered for plaintiff, is section 3011, Code of 1873, as follows: “If judgment is rendered for the plaintiff in any case in-which an attachment has-been issued, the court shall apply in satisfaction thereof, the money arising from the sales of perishable property, and if the same is not sufficient to satisfy the plaintiff’s claim, the court shall order a sale by the sheriff of any other attached property which may be under his control.” We do not find it necessary to consider the question as to the effect of not sustaining the attachment or ordering special execution in the judgment in the attachment suit at the time it was entered. The judgment was entered in November, 1890. In-May thereafter, the motion was made to correct the judgment so as to order a sale of the property, or for disposition of the-proceeds of the same, which was refused. The motion is in the following words: “Plaintiff moves the court for an order in the above-entitled cause for salé of attached property, or for the disposition of the proceeds of the same, and to correct the record so as to include said order.” This motion was a direct application for the court to apply, in satisfaction of the judgment, the money arising from the sale of the attached property, under the provisions of section 3011, above quoted. The denial of the motion was a judicial determination in that proceeding that plaintiff was not entitled to such an order. The grounds of the holding do not appear, and we do not inquire for them; nor do we inquire as to the correctness of *508the holding. The ruling on the motion was a part of the record and judgment entry in that case, and the judgment, by lapse of time, has become final, there having been no appeal. Such a judgment operates to discharge the attached property, and concludes the rights of the' parties thereto under the attachment. If the judgment, as finally made, was erroneous, the remedy was by appeal. This action is by equitable proceedings, and a defense, pleaded and relied on is that no grounds for equitable relief are shown. This seems to be true, and, as the district court so held, its judgment must stand AFFIRMED.
Ladd, J., took no part.